Citation Nr: 0528890	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-25 037	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1963 to October 
1964.  He died in February 1992.  

The issue of service connection for the cause of the 
veteran's death was previously denied by rating decision in 
October 1992.  The appellant received written notice of the 
October 1992 rating denial by letter in September 1994.  The 
appellant failed to file a timely appeal following receipt of 
the September 1994 notice of denial; therefore, the October 
1992 rating decision is final. 

In January 2003, the appellant submitted a claim to reopen 
the issue of entitlement to service connection for the cause 
of the veteran's death.  This appeal arises from a January 
2004 rating decision of the Columbia, South Carolina Regional 
Office (RO).


FINDINGS OF FACT

1.  The issue of entitlement to service connection for the 
cause of the veteran's death was denied by rating decision in 
October 1992.

2.  The appellant received written notice of this denial by 
letter in September 1994; however, she did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for service connection for the cause of the 
veteran's death is not sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 1992 rating decision that 
denied entitlement to service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1310, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding the presence 
of complaints, findings or diagnoses of cardiovascular 
disease, renal disease, or liver disease.

An October 1978 VA hospital report includes diagnoses of 
diabetes mellitus.

On VA examination in January 1978, cardiovascular and 
genitourinary examinations were normal.

By rating decision in February 1979, service connection was 
granted for bronchial asthma and a 30 percent evaluation was 
assigned.  Asthma was the veteran's only service connected 
disability.

A February 1988 private hospital report shows that the 
veteran was admitted complaining of an inability to use his 
left hand.  Four days prior, weakness of the left arm and 
left sided numbness had started.  He had been hypertensive 
for a long period of time.  A history of diabetes and 
hypertension were noted.  The impression was right-sided 
cerebrovascular accident with left hemiparesis.  The 
diagnoses were questionable cerebrovasular accident, diabetes 
mellitus, and hypertension.

On VA examination in April 1988, the diagnoses included 
uncontrolled hypertension, diabetes mellitus, and chronic 
obstructive pulmonary disease.  Right knee x-rays showed a 
moderate amount of calcification of the vascular structures 
of the knee that was compatible with marked atherosclerotic 
changes.  Neuropsychiatric examination included an impression 
of right brain cerebrovascular accident with some residuals.  

A September 1991 medical statement includes a diagnosis of 
end stage renal disease secondary to hypertension.

A November 1991 to February 1992 terminal VA hospital summary 
shows that the veteran's admitting problems included 
diabetes, end stage renal disease, and refractory ascites.  A 
long history of diabetes complicated by neuropathy, 
retinopathy, nephropathy, and end stage renal disease was 
noted.  Over the last year increasing ascites was noted.  
Hepatitis profile was positive for hepatitis C antibody.  A 
history of chronic liver disease with chronically elevated 
liver enzymes and ascites for the last year was noted.  
Medical history also included peripheral vascular disease.  
The veteran passed away in mid-February 1992.  The cause of 
liver disease was thought to be alcohol abuse or previous 
hepatitis infections.  

The death certificate shows that the veteran died in February 
1992.  The immediate cause of death was cardiac arrest due to 
cardiac arrhythmia, and electrolyte imbalance, due to or as a 
consequence of end stage renal disease.  Other significant 
condition contributing to death but not resulting in the 
underlying cause of death was end stage liver disease.  An 
autopsy was performed.

A February 1992 autopsy report indicates that the veteran had 
a long history of diabetes, hepatitis C and chronic renal 
failure and complications of these disorders.  Late during 
his terminal hospitalization, the veteran developed sepsis 
that was progressive and responsible for cardiac arrest the 
day before he died.  The veteran was resuscitated from the 
arrest, but he died after discontinuation of various 
supportive measures.  The autopsy revealed long standing 
renal and liver disease.  The final diagnoses included end 
stage diabetic renal disease, active hepatitis, and 
atherosclerosis.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2004).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  Service connection will be 
granted for cardiovascular-renal disease to include 
hypertension, arteriosclerosis, or diabetes mellitus if the 
evidence shows that one or more of these disorders was 
manifest to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

By rating decision in October 1992, service connection for 
the cause of the veteran's death was denied as it was 
determined that the disabilities that caused the veteran's 
death were not shown in service or within the initial post 
service year, and the evidence did not demonstrate that the 
service connected asthma contributed to or hastened death.  
The appellant received written notice in September 1994 with 
regard to the denial of the claim of service connection for 
the cause of the veteran's death.  She failed to take any 
action with respect to the October 1992 denial; thus, this 
decision is final and is not subject to revision on the same 
factual basis.  In order to reopen the claim of service 
connection for the cause of the veteran's death, the 
appellant must present or secure new and material evidence 
with respect to the October 1992 claim that has been 
disallowed.  38 C.F.R. §§ 3.104, 20.302 (2004). 

The appellant filed a claim in January 2003 to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the October 1992 rating 
denial includes the following.

The appellant presented testimony at a May 2004 personal 
hearing at the RO.  She testified that the veteran's death 
was linked to service as the service connected asthma played 
a role in his cardiac arrest. 

In January 2003, along with the claim to reopen, the 
appellant submitted duplicate copies of the veteran's service 
personnel records, autopsy report, and VA treatment records. 

In February 2003, a medical excerpt entitled chronic 
conditions was submitted.  In August 2003, an excerpt from 
the asthma guide for people of all ages was submitted.  

A February 2003 statement from the Eau Claire Medical Center 
indicates that diabetes was a well-known cause of heart 
disease and renal failure in the United States. 

In October 2003, the appellant notified the RO in writing 
that she had no other evidence to submit.  

The appellant testified in January 2005 that the veteran was 
service connected for asthma; that he was having asthmatic 
attacks during the terminal hospitalization; that he never 
recovered from disability incurred during service; and that 
asthmatic attacks contributed to cardiac arrest and the 
veteran's death.

The Board has reviewed the evidence added to the record since 
the October 1992 rating denial and has determined that the 
additional evidence is not both new and material.  It was 
determined at the time of the October 1992 rating decision 
that the disabilities that caused the veteran's death were 
not manifest in service or within the initial post service 
year, and that the evidence did not demonstrate that the 
service connected asthma contributed to cause death or hasten 
the veteran's death.  

The additional evidence submitted consists mainly of 
duplicates of the veteran's service personnel records, the 
terminal VA hospital records, and the February 1992 autopsy 
report.  These documents were of record at the time of the 
October 1992 denial.  Section 3.156 provides that new 
evidence is existing evidence that was not previously 
submitted to the RO.  

The Court determined in Morton v. Principi, 3 Vet. App. 508 
(1992), that duplicates of old records submitted in support 
of an application to reopen a claim (as those submitted by 
the appellant) are not new and material evidence.  The Board 
notes that the appellant testified in January 2005 that she 
was submitting the complete autopsy report for the first 
time.  A review of the record, however, shows that the 
complete autopsy report was of record and was considered at 
the time of the October 1992 rating denial.

New evidence in the form of a February 2003 statement from 
Eau Claire Medical Center was submitted.  This statement 
indicates that diabetes was a well-known cause of heart 
disease and renal failure.  While medically sound, this 
statement has no practical application with regard to the 
current claim as diabetes mellitus was initially manifest a 
number of years after service and was wholly unrelated to 
service.  In short, there is no medical evidence or medical 
opinion that links diabetes with the veteran's service.  
Thus, the statement from Eau Claire lacks any probative value 
relative to the appellant's claim.  Moreover, the medical 
record demonstrates that end state diabetic renal disease, 
end stage liver disease, and cardiovascular disease were 
first manifest many years after service and these disorders 
were unrelated to disease or injury during service.  There is 
simply no competent medical evidence to connect any of these 
disabilities with service or with the service connected 
asthma. 

The issue of whether the service connected asthma contributed 
to cause the veteran's death or hastened his demise is solely 
within the province of health care professionals.  Thus, a 
medical nexus opinion regarding the cause of the veteran's 
death must come from a health care professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  It is therefore 
clear that the appellant's statements and testimony in this 
case do not rise to the level of competent medical evidence.  
In short, there is no competent medical evidence that the 
service connected asthma was related to the veteran's death.

The Board notes that the appellant has submitted excerpts 
regarding chronic medical conditions and asthma.  These 
documents, however, contain no findings pertaining to the 
instant claim.  As a lay person, relying on a generic medical 
treatise, the appellant is not qualified to render a medical 
opinion as to the cause of the veteran's death.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The 
documents supplied by the appellant simply provide 
speculative generic statements that are wholly unrelated to 
the veteran's death.  Therefore, the aforementioned excerpts 
lack probative value in the consideration of the appellant's 
claim. 

In sum, the additional evidence submitted does not relate to 
an unestablished fact necessary to substantiate the 
appellant's claim; that is, the additional evidence does not 
establish that the disabilities that caused the veteran's 
death were manifest in service or within the initial post 
service year, or that the service connected asthma 
contributed to or hastened the veteran's death.  Thus, the 
additional evidence submitted does not raise a reasonable 
possibility of substantiating this claim and it does not 
constitute new and material evidence.  Accordingly, as new 
and material evidence has not been submitted, the appellant's 
claim of service connection for the cause of the veteran's 
death must be denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in August 2003 as well as a statement 
of the case in June 2004 and a supplemental statement of the 
case in July 2004, which notified the appellant of the type 
of evidence necessary to substantiate her claim.  The 
documents also informed her that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence she is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the appellant in relation to her 
claim.  In this regard, all available service medical and 
personnel records, and VA and private treatment records to 
include the terminal hospital records and autopsy have been 
obtained.  The appellant also appeared and presented 
testimony at a May 2004 RO hearing and a January 2005 hearing 
before the Board.  In addition, in October 2003 the appellant 
indicated that she had no further evidence to submit.  As a 
result, the Board finds that all necessary evidence has been 
obtained in support of the appellant's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the evidence of record is 
adequate to fully and fairly evaluate the appellant's appeal 
under 38 C.F.R. § 3.159 without obtaining a medical opinion.  
As a medical opinion is unnecessary, the Board finds that the 
RO has satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the appellant received 
VCAA notice in August 2003 prior to the initial unfavorable 
AOJ decision in January 2004.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appellant's claim is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


